Exhibit 10.4

 

Apex Technology Acquisition Corporation

533 Airport Blvd

Suite 400

Burlingame, CA 94010

 

September 16, 2019

 

First In Line Enterprises, Inc.

7660 Fay Avenue

Suite H, Unit 339

La Jolla, CA 92037

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Apex Technology Acquisition Corporation
(the “Company”) and First In Line Enterprises, Inc. (“First In Line”), dated as
of the date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on The Nasdaq Capital Market (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the U.S. Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(i) First In Line shall make available, or cause to be made available, to the
Company, at 533 Airport Blvd, Suite 400, Burlingame, CA 94010 (or any successor
location of First In Line), certain office space, utilities and secretarial and
administrative support as may be reasonably required by the Company. In exchange
therefor, the Company shall pay First In Line the sum of $15,000 per month on
the Listing Date and continuing monthly thereafter until the Termination Date;
and

 

(ii) First In Line hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 

 

 

  

  Very truly yours,       APEX TECHNOLOGY ACQUISITION CORPORATION         By:
/s/ Brad Koenig      Name: Brad Koenig     Title: Co-Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

FIRST IN LINE ENTERPRISES, INC.

 

By: /s/ Steven Fletcher      Name: Steven Fletcher     Title:   Chief Executive
Officer  

 

[Signature Page to Administrative Support Agreement]

 

 

 

 

